Citation Nr: 0331133	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's husband


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971 and served in the Army Reserves, with periods of active 
duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the veteran service 
connection for a cervical spine disorder.

The Board notes that the veteran's claim for service 
connection of a cervical spine disorder was previously 
before the Board in July 2001.  At that time, the Board 
remanded the veteran's claim for additional development.  A 
VA examination was performed in May 2003.  The case has now 
been returned to the Board for adjudication.


REMAND

The veteran contends that she is entitled to service 
connection on the basis that a cervical spine injury was 
incurred while on active duty for training.  The Board 
remanded this claim to the RO for additional development in 
July 2001.  However, the development that the Board 
requested was not undertaken to the extent necessary to 
decide equitably the veteran's claim.  As such, the Board 
must remand this claim to the RO for completion of all 
actions that were not taken in response to the prior Remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with remand orders).  

In July 2001, the Board remanded this case for the RO to 
undertake any development necessary for adequate 
adjudication of the veteran's claim, including any 
development necessary for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (2003).  As discussed in 
the July 2001 Board remand, the VCAA applies to all pending 
claims for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  

A review of the claims file does not reflect that the 
veteran was properly advised of the changes brought about by 
the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  While 
the Board acknowledges that the veteran was provided a copy 
of the regulations implementing the VCAA in the May 2003 
supplemental statement of the case, the Board notes that 
notification of the regulations, without a discussion of the 
necessary evidence to be obtained is insufficient for 
purposes of compliance with the VCAA, as recent decisions by 
the U.S. Court of Appeals for Veterans Claims (Court) have 
mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Court has indicated that the VA must 
satisfy its duty to notify the veteran as to what is needed 
to substantiate her claim and its duty to notify the veteran 
of VA's responsibilities in assisting the veteran in the 
development of her claim of entitlement service connection 
for a cervical spine disorder.  As such, the record is 
entirely negative for evidence of consideration of the 
provisions of the VCAA by the RO and the veteran's claim was 
certified to the Board without the veteran being given 
appropriate notice of her rights and responsibilities and 
VA's responsibilities under the VCAA with regard to her 
claim of entitlement to service connection for a cervical 
spine disorder.  However, the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 
30 days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b) (1) as inconsistent with 38 U.S.C.A. 
§ 5103(b) (1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in 38 C.F.R. § 3.159(b) (1) to respond to the VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Since this case is 
being returned to the RO in order to inform the veteran of 
the information or evidence necessary to substantiate her 
claim and which evidence the VA would seek to provide and 
which evidence the veteran was to provide, the RO will be 
able to provide notice consistent with this recent Federal 
Circuit Court case, including informing the veteran that a 
full year is allowed to respond to a VCAA notice.   

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the veteran's claim must be remanded to the RO 
to ensure that the veteran is given proper notice of her 
rights and responsibilities under the VCAA and to ensure 
that all duty to notify and duty to assist obligations of 
the VA are met.
  
Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the 
current appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, this 
case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in 
support of her claim and the evidence, 
if any, that the RO will obtain for her.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter, must comply 
with the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, supra and Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the 
provisions of the VCAA, the kind of 
information and evidence needed from 
her, and what she could do to help her 
claim, as well as her and the VA's 
responsibilities in obtaining evidence.  
She should be given an opportunity to 
supply additional information, evidence, 
and/or argument and to identify 
additional evidence for VA to obtain 
regarding the veteran's claim of 
entitlement to service connection for a 
cervical spine disorder.  The RO should 
then obtain any referenced records.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should review the veteran's 
claim in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 
at this time.  The appellant is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

